Title: To John Adams from John Whitney, 23 June 1824
From: Whitney, John
To: Adams, John


				
					Hond. Sir,
					Quincy June 23d 1824
				
				The Citizens of Quincy have agreed to Celebrate the Anniversary of our National Independance on the fifth of July next; This is to solicit the pleasure of your Company to dine with them at the Town-hall on said day; not doubting but you will comply with this request should your health and strength permit, for be assured no one could add so much to the festivity and joy of the occasion; as it cannot fail to bring up to our recollection the Personage of one to whom under God the Citizens of these United-States are so largely indebted for their Independance and prosperity as a Nation; and for those forms of Government, which above all others are most congenial to the feelings of a free and Independant People, and which are so well calculated to secure to us and posterity our invaluable privileges.I am with great respect your obedient servant, / By order of The Committee of Arangements
				
					John Whitney Chairn.
				
				
			